DETAILED ACTION
	This Office action is in response to the amendment to the claims filed 23 September 2022.  Claims 1-6, 9-16, 19, and 20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 23 September 2022 have been fully considered but they are not persuasive.
Applicant requests documentary evidence to support the official notice taken by the prior Office action (remarks at 5).  Such evidence has been provided below.  Pickens (US Publication 2016/0092041 A1) discloses systems and methods for producing a three-dimensional object similar to at least the cited Jones, Durbin, and Larsen references.  Pickens further discloses wherein selectable ranges of values of material properties may correspond to “ranges of possible values for material properties of predetermined physical real world manufacturing materials used to manufacture the object”, at ¶ 0027.  Plainly, Pickens states that one would want to narrow a selectable range of values down to those that are physically possible through the manufacturing process, as stated in the prior Office action.
Applicant further argues that Jones does not disclose “a value associated with a range of translucence values obtainable by manipulating thermoforming settings of a thermoforming device”, as Jones discloses milling as a “preferred manufacturing method”.  While Jones may disclose milling as a preferred manufacturing method, Jones clearly discloses that “the most common technique used to produce dental appliances” includes the use of thermoplastic material.  See Jones, ¶ 0004 (cited in the prior Office action at 4).  A preferential method of constructing a dental appliance does not preclude the use of differing methods, particularly those acknowledged as “the most common”, despite any disadvantages offered by Jones.  Durbin discloses constructing a 3D model of a prothesis, including utilizing color and translucency information, and transferring such information for fabrication.  The examiner contends that utilizing the thermoforming methodology disclosed by Jones with the translucency information of Durbin would allow for fabrication of an appliance with a specific translucency.
As a result, Applicant’s arguments are not persuasive, and the rejections are maintained.
The examiner notes in the inclusion of the Pickens reference as evidentiary support.  Such reference is added only as directly corresponding evidence to support the prior common knowledge finding.  As a result, this Office action is made final.  See MPEP 2144.03(D). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US Publication 2019/0239987 A1), hereinafter Jones, in view of Durbin et al. (US Publication 2009/0133260 A1), hereinafter Durbin, in view of Larsen et al. (US Publication 2012/0254781 A1), hereinafter Larsen, as evidenced by Pickens (US Publication 2016/0092041 A1).

	Regarding claim 1, Jones discloses a network access device, comprising:
at least one processor (a computer to render and display model data, at ¶ 0013)
a display communicatively coupled to the at least one processor, wherein the at least one processor is configured to cause generation of a graphical user interface (“GUI”) on the display (model data may be viewed on a display, at ¶ 0013.  A user interface is disclosed at ¶ 0016), the GUI having a graphical depiction that simulates a translucence level of an oral appliance, wherein the at least one processor is configured to adjust the graphical depiction of the translucence level based on a user input (an overlay of a dental appliance may be displayed on top of a model of a patient’s teeth.  The system allows for a graphical user interface capable of manipulating values with respect to the appliance, such as selection of a transparency icon to adjust the transparency of a retainer or night guard.  See ¶ 0033-0038); and 
a communication interface communicatively coupled to the at least one processor (a file representative of the appliance model is exported to a milling machine for manufacture of the appliance, at ¶ 0044-0045).
Jones fails to explicitly disclose, wherein the at least one processor is configured to cause a user selected translucence level to be sent via the communication interface to an external device for determination of manufacturing parameters for the oral appliance.  Durbin discloses systems and methods for fabricating dental prothesis similar to the oral appliances of Jones.  Furthermore, Durbin discloses the construction of a 3D model of the prosthesis, including defining color and translucency information, and the electronic transference of color and translucency information “to a laboratory or CAD/CAM system for fabrication”, at ¶ 0007.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to modify the oral appliance fabrication of Jones to include the fabrication of an appliance with particular parameters such as color and translucency as in Durbin.  One would have been motivated to make such a combination for the advantage of reducing errors in color matching or translucency of a dental appliance.  See Durbin, ¶ 0008.
Jones and Durbin fail to explicitly disclose wherein a value is generated by the at least one processor according to a relative position of a graphical element that is moved according to the user input to adjust the graphical depiction of the translucence level; and wherein the value is associated with a range of translucence values obtainable by manipulating thermoforming settings of a thermoforming device used to create the oral appliance.
Larsen discloses wherein a value is generated by the at least one processor according to a relative position of a graphical element that is moved according to the user input to adjust the graphical depiction of the translucence level (Larsen discloses utilizing graphical user interface element slider bars to adjust opacity of model objects, at ¶ 0065).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the dental appliance modeling and manufacturing system of Jones and Durbin to include the touch screen and graphical element technologies of Larsen.  One would have been motivated to make such a combination for the advantage of providing a simple, intuitive, and immersive graphical user interface for use in model production.  See Larsen, ¶ 0013.
Jones, Durbin, and Larsen fail to explicitly disclose wherein the value is associated with a range of translucence values obtainable by manipulating thermoforming settings of a thermoforming device used to create the oral appliance.  However, one of ordinary skill in the art would be motivated to limit the parameter values of a dental appliance model consistent with the materials used in the construction of the appliance, for the obvious advantage of allowing a user to construct feasible models.  The examiner takes OFFICIAL NOTICE of these teachings.  Jones, for example, is concerned with accurate appliance construction, material conservation, and improvements in time management (¶ 0047), clear advantages of producing models with parameters limited by the materials of construction, while Durbin aims to construct an oral appliance with a desired color and translucency, at ¶ 0007. Pickens discloses wherein selectable ranges of values of material properties may correspond to “ranges of possible values for material properties of predetermined physical real world manufacturing materials used to manufacture the object”, at [0005] and [0027], expressly limiting the selectable range of values to those possible through the manufacturing process.  Jones discloses that “the most common technique used to produce dental appliances” includes thermoforming, at ¶ 0004.

	Regarding claim 2, Larsen discloses wherein the display comprises a touch screen and wherein the user input is received via the touch screen, and wherein the GUI includes a graphical element configured to move according to the user input (use of a touch screen at ¶ 0009 and graphical elements such as slider bars for adjusting model parameters, at ¶ 0057-0065).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the dental appliance modeling and manufacturing system of Jones and Durbin to include the touch screen and graphical element technologies of Larsen.  One would have been motivated to make such a combination for the advantage of providing a simple, intuitive, and immersive graphical user interface for use in model production.  See Larsen, ¶ 0013.

	Regarding claim 3, Larsen discloses wherein the translucence of the graphical depiction is adjusted based on where the user positions the graphical element on the touch screen (Larsen discloses utilizing graphical user interface element slider bars to adjust opacity of model objects, at ¶ 0065).

Regarding claim 4, Larsen discloses wherein the graphical depiction of the translucence level relatively more opaque or relatively more transparent based on where the user positions the graphical element on the touch screen (Larsen discloses utilizing graphical user interface element slider bars to adjust opacity of model objects, at ¶ 0065).

	Regarding claim 5, Jones discloses wherein the graphical depiction comprises a 3D model of the patient’s oral appliance (3D models of oral appliances such as retainers of night guards may be constructed.  See Jones, ¶ 0031 and 0038).

	Regarding claim 6, Jones discloses wherein the 3D model is rotatable in one or more dimensions (the model may be rotated on the 3D axis through common input techniques such as mouse clicking and dragging.  See Jones, ¶ 0034).

Regarding claim 9, Jones discloses wherein the external device comprises an appliance manufacturing module (such as a galvanometer guided laser milling machine, at ¶ 0044).

Regarding claim 10, Jones discloses wherein the appliance manufacturing module comprises a thermoforming device used to create the oral appliance (Jones discloses that common prior art techniques for dental appliance production include an appliance model creation, and the use of vacuum or press-down techniques to mold a heated thermoplastic material over the created model.  See ¶ 0004).

Regarding claim 11, Jones discloses a method for generating determining translucency of an orthodontic appliance, the method comprising:
generating a graphical user interface (“GUI”) having a graphical depiction that simulates translucence level of an oral appliance; adjusting the translucence of the graphical depiction of the translucence level based on a user input to the GUI to display a user selected translucence level (an overlay of a dental appliance may be displayed on top of a model of a patient’s teeth.  The system allows for a graphical user interface capable of manipulating values with respect to the appliance, such as selection of a transparency icon to adjust the transparency of a retainer or night guard.  See ¶ 0033-0038).
Jones fails to explicitly disclose sending the user selected translucence level to an external device for determination of manufacturing parameters for the oral appliance.  Durbin discloses systems and methods for fabricating dental prothesis similar to the oral appliances of Jones.  Furthermore, Durbin discloses the construction of a 3D model of the prosthesis, including defining color and translucency information, and the electronic transference of color and translucency information “to a laboratory or CAD/CAM system for fabrication”, at ¶ 0007.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to modify the oral appliance fabrication of Jones to include the fabrication of an appliance with particular parameters such as color and translucency as in Durbin.  One would have been motivated to make such a combination for the advantage of reducing errors in color matching or translucency of a dental appliance.  See Durbin, ¶ 0008.
Jones and Durbin fail to explicitly disclose wherein a value is generated by the at least one processor according to a relative position of a graphical element that is moved according to the user input to adjust the graphical depiction of the translucence level; and wherein the value is associated with a range of translucence values obtainable by manipulating thermoforming settings of a thermoforming device used to create the oral appliance.
Larsen discloses wherein a value is generated by the at least one processor according to a relative position of a graphical element that is moved according to the user input to adjust the graphical depiction of the translucence level (Larsen discloses utilizing graphical user interface element slider bars to adjust opacity of model objects, at ¶ 0065).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the dental appliance modeling and manufacturing system of Jones and Durbin to include the touch screen and graphical element technologies of Larsen.  One would have been motivated to make such a combination for the advantage of providing a simple, intuitive, and immersive graphical user interface for use in model production.  See Larsen, ¶ 0013.
Jones, Durbin, and Larsen fail to explicitly disclose wherein the value is associated with a range of translucence values obtainable by manipulating thermoforming settings of a thermoforming device used to create the oral appliance.  However, one of ordinary skill in the art would be motivated to limit the parameter values of a dental appliance model consistent with the materials used in the construction of the appliance, for the obvious advantage of allowing a user to construct feasible models.  The examiner takes OFFICIAL NOTICE of these teachings.  Jones, for example, is concerned with accurate appliance construction, material conservation, and improvements in time management (¶ 0047), clear advantages of producing models with parameters limited by the materials of construction, while Durbin aims to construct an oral appliance with a desired color and translucency, at ¶ 0007. Pickens discloses wherein selectable ranges of values of material properties may correspond to “ranges of possible values for material properties of predetermined physical real world manufacturing materials used to manufacture the object”, at [0005] and [0027], expressly limiting the selectable range of values to those possible through the manufacturing process.  Jones discloses that “the most common technique used to produce dental appliances” includes thermoforming, at ¶ 0004.

	Regarding claim 12, Larsen discloses wherein the display comprises a touch screen and wherein the user input is received via the touch screen, and wherein the GUI includes a graphical element configured to move according to the user input (use of a touch screen at ¶ 0009 and graphical elements such as slider bars for adjusting model parameters, at ¶ 0057-0065).

	Regarding claim 13, Larsen discloses wherein the translucence of the graphical depiction is adjusted based on where the user positions the graphical element on the touch screen (Larsen discloses utilizing graphical user interface element slider bars to adjust opacity of model objects, at ¶ 0065).

	Regarding claim 14, Larsen discloses wherein the graphical depiction of the translucence level relatively more opaque or relatively more transparent based on where the user positions the graphical element on the touch screen (Larsen discloses utilizing graphical user interface element slider bars to adjust opacity of model objects, at ¶ 0065).

	Regarding claim 15, Jones and Durbin disclose the method of claim 11, wherein the graphical depiction comprises a 3D model of the patient’s oral appliance (3D models of oral appliances such as retainers of night guards may be constructed.  See ¶ 0031 and 0038).

	Regarding claim 16, Jones and Durbin disclose the method of claim 15, wherein the 3D model is rotatable in one or more dimensions (the model may be rotated on the 3D axis through common input techniques such as mouse clicking and dragging.  See ¶ 0034).

	Regarding claim 19, Jones and Durbin disclose the method of claim 11, wherein the external device comprises an appliance manufacturing module (such as a galvanometer guided laser milling machine, at ¶ 0044).

	Regarding claim 20, Jones and Durbin disclose the method of claim 19, wherein the appliance manufacturing module comprises a thermoforming device used to create the oral appliance (Jones discloses that common prior art techniques for dental appliance production include an appliance model creation, and the use of vacuum or press-down techniques to mold a heated thermoplastic material over the created model.  See ¶ 0004).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROSWELL whose telephone number is (571)272-4055. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROSWELL/Primary Examiner, Art Unit 2145